1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     RENARD T. POLK,                                     Case No. 3:14-cv-00073-MMD-VPC
7                                          Plaintiff,                   ORDER
             v.
8
      DWYANE DEAL, et al.,
9
                                       Defendants.
10

11          Pro se Plaintiff Renard T. Polk, who is a prisoner in the custody of the Nevada

12   Department of Corrections, filed this closed 42 U.S.C. § 1983 action alleging Fourteenth

13   Amendment due process claims against prison employees and officials in December

14   2013, and it was removed to this Court in February 2014. (ECF Nos. 1, 1-1.) Before the

15   Court is Plaintiff’s motion to alter or amend the judgment entered in Defendants’ favor in

16   this case under Federal Rule of Civil Procedure 59(e). (ECF No. 103.) Plaintiff filed this

17   motion on October 5, 2018. (Id.) Judgment in this case was entered on September 3,

18   2015. (ECF No. 68.) The Court will deny Plaintiff’s motion because it is untimely. See

19   Fed. R. Civ. P. 59(e) (“A motion to alter or amend a judgment must be filed no later than

20   28 days after the entry of the judgment.”). Here, more than 28 days elapsed between

21   entry of judgment and Plaintiff filing his motion. (ECF Nos. 68, 103.)

22          It is therefore ordered that Plaintiff’s motion (ECF No. 103) is denied.

23          DATED THIS 12th day of April 2019.

24

25
                                                        MIRANDA M. DU
26                                                      UNITED STATES DISTRICT JUDGE
27

28
